NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 14 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

STATE OF OREGON ex rel.                          No. 12-35628
NORTHWEST PUBLIC
COMMUNICATIONS COUNCIL,                          D.C. No. 3:12-cv-00121-BR

              Plaintiff - Appellant,
                                                 MEMORANDUM*
  v.

QWEST CORPORATION,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                       Argued and Submitted March 7, 2014
                                Portland, Oregon

Before:       TROTT and W. FLETCHER, Circuit Judges, and BLOCK, Senior
              District Judge.**

       Plaintiff Northwest Public Communications Council (“NPCC”) appeals the

district court’s dismissal of its complaint. On appeal, NPCC contends that the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Frederic Block, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
district court erred in (1) denying its motion to remand to Oregon state court; and

(2) dismissing its complaint for failure to state a claim. We affirm.

      The district court correctly concluded that all requirements for diversity

jurisdiction under 28 U.S.C. § 1332 have been met. First, there is complete

diversity between the parties. NPCC argues that because it brings its suit on behalf

of the State of Oregon, and a state cannot be a party to a diversity action, see Dept.

of Fair Emp’t & Hous. v. Lucent Techs., Inc., 642 F.3d 728, 737 (9th Cir. 2011),

diversity jurisdiction does not lie. NPCC points to no legal authority, however,

demonstrating that it can bring suit on the State’s behalf. We therefore conclude

that the State is nothing more than a “sham or nominal party” that cannot “defeat

removal on diversity grounds.” Strotek Corp. v. Air Transp. Ass’n of Am., 300
F.3d 1129, 1132 (9th Cir. 2002). Second, this suit is a civil action. Third, the

amount-in-controversy requirement is met in light of the information provided by

defendant Qwest Corporation (“Qwest”) in its notice of removal.

      NPCC’s other attempts to attack the district court’s jurisdiction similarly

fail. NPCC argues that 28 U.S.C. § 1342 strips the district court of jurisdiction.

Under that provision, a district court cannot “enjoin, suspend or restrain the

operation of, or compliance with, any order affecting rates” under certain

conditions. 28 U.S.C. § 1342. In bringing this suit, however, NPCC seeks to


                                          2
enforce “order[s] affecting rates” rather than to “enjoin, suspend or restrain the

operation of, or compliance with,” them. Therefore, 28 U.S.C. § 1342 does not

defeat jurisdiction. NPCC’s argument that the district court lacked jurisdiction

because of a separate appeal pending before this court at the time of Qwest’s

removal of this case is similarly meritless.

      On the merits, the district court properly dismissed NPCC’s complaint for

failure to state a claim. NPCC’s complaint raised six claims for relief. For each of

these claims, however, NPCC has failed to provide any legal authority for its

ability to bring the claim, or, in one instance, to comply with the statute of

limitations.

      AFFIRMED.




                                           3